     Case: 1:16-cv-09715 Document #: 60 Filed: 10/24/18 Page 1 of 1 PageID #:593

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Jennifer Marino
                                         Plaintiff,
v.                                                         Case No.: 1:16−cv−09715
                                                           Honorable Jorge L. Alonso
Pooh−Bah Enterprises, Inc., et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 24, 2018:


        MINUTE entry before the Honorable Jorge L. Alonso: Status hearing held.
Plaintiff's counsel failed to appear. This case remains stayed. The Clerk is directed to
place this case on the Court's inactive docket pending completion of arbitration. Plaintiff
is directed to notify the Court within fourteen days of the conclusion of arbitration
proceedings. Notices mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
